[EDITORS' NOTE:  THIS PAGE CONTAINS HEADNOTES. HEADNOTES ARE NOT AN OFFICIAL PRODUCT OF THE COURT, THEREFORE THEY ARE NOT DISPLAYED.] *Page 139 
March 9, 1932. The opinion of the Court was delivered by
This cause has been before this Court on two previous occasions. The first time it related to security for costs, and the decision is reported in 158 S.C. 58, 155 S.E., 230, under the title of Wilson v. Muehlberger. The second appeal related to an order sustaining a demurrer of the defendants to the plaintiff's complaint, and the report of the cause will be found in 158 S.C. 425, 155 S.E., 627, under the title of Wilson v. Wilson. The change of title was occasioned by the marriage of the defendant, Floy M. Wilson, to one Muehlberger. Another case between the same parties, which has no bearing upon the issues involved in this cause, is that of Wilson v. Wilson, 153 S.C. 472, 150 S.E., 897.
Following the decision of this Court as to the demurrer (Wilson v. Wilson, 158 S.C. 425, 155 S.E., 627), the cause was heard in the Court of Common Pleas of Sumter County before his Honor, Circuit Judge T.S. Sease, and the decree was in favor of the plaintiff; from which the defendants have appealed to this Court.
The cause being in equity, it is our duty to review the findings of fact, as well as the legal conclusions, of the Circuit Judge, keeping in mind, however, the rule, repeatedly announced, that it is incumbent on the appellants to satisfy this Court that the trial Judge committed error in his findings of fact.
A careful examination of the record has not convinced us of any error in any finding of fact on the part of the Circuit Judge, and we are entirely satisfied with his legal conclusions.
The decree appealed from, which will be reported, is affirmed.
MESSRS. JUSTICES STABLER, CARTER and BONHAM concur. *Page 161